Name: COUNCIL REGULATION (EC) No 3510/93 of 10 December 1993 opening and providing for the administration of Community tariff quotas for certain hand-woven fabrics, pile and chenille (1994)
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 23 . 12 . 93 No L 322/37Official Journal of the European Communities COUNCIL REGULATION (EC ) No 3510/93 of 10 December 1993 opening and providing for the administration of Community tariff quotas for certain hand-woven fabrics, pile and chenille ( 1994 ) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas the decision for the opening, in the execution of its international obligations, of a tariff quota should be taken by the Community; whereas, to ensure the efficiency of a common administration of this quota, there is, however, no obstacle to authorizing the Member States to draw from the quota-volume the necessary quantities corresponding to actual imports; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States accordingly; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within , and jointly represented by, the Benelux Economic Union, any operation relating to the administration of the quotas may be carried out by any one of its members, Having regard to the proposal from the Commission, Whereas, as regards hand-woven fabrics of silk, waste silk other than noil and cotton, the Community has declared its readiness to open annual duty-free Community tariff quotas up to a value (customs value) which, for 1993, amounted to ECU 2 316 000 for silk fabrics and to ECU 2 069 000 for cotton fabrics; whereas products may be admitted under the Community tariff quota only on production of a certificate of manufacture recognized by the relevant authorities of the Community, such products being stamped in a manner approved by those authorities at the beginning and end of each item and carried direct from the country of manufacture to the Community; whereas it is , accordingly, appropriate to open the tariff quotas in question with effect from 1 January 1994 at the levels set for 1993; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1994, the customs duties applicable to imports of the following products shall be suspended at the level indicated and within the limits of Community tariff quotas as shown herewith : Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rate laid down for the quotas should be applied consistently to all imports until the quotas are used up; Order No CN code (*) Description Quota volume ( ECU ) Rate of duty { % ) ex 5007 Woven fabrics of silk or of silk waste :  Fabrics woven on handlooms 09.0101 &lt; 5803 Gauze, other than narrow fabrics of heading No 5806 : * ^ ® ex 5803 90 10 Of silk or silk waste :  Fabrics woven on handlooms J ex 5208 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2 :  Fabrics woven on handlooms ex 5209 Woven fabrics of cotton , containing 85 % or more by weight of cotton, weighing not more than 200 g/m2 :  Fabrics woven on handlooms No L 322/38 Official Journal of the European Communities 23 . 12 . 93 Order No CN code ( * ) Description Quota volume ( ECU ) Rate of duty ( % ) ex 5210 Woven fabrics of cotton , containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres , weighing not more than 200 g/m2 :  Fabrics woven on handlooms ex 5211 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres , weighing more than 200 g/m2 :  Fabrics woven on handlooms 09.0103 ex 5212 Other woven fabrics of cotton : I 2 069 000 0  Fabrics woven on handlooms 5801 Woven pile fabrics and chenille fabrics, other than fabrics of heading No 5806 : -  Of cotton : ex 5801 21 00   Uncut weft pile fabrics    Fabrics woven on handlooms ex 5801 22 00   Cut corduroy    Fabrics woven on handlooms ex 5801 23 00 Other weft pile fabrics Fabrics woven on handlooms ex 5801 24 00 Warp pile fabrics , epingle (uncut )  Fabrics woven on handlooms ex 5801 25 00   Warp pile fabrics , cut    Fabrics woven on handlooms ex 5801 26 00   Chenille fabrics    Fabrics woven on handlooms 5803 Gauze, other than narrow fabrics of heading No 5806 : ex 5803 10 00  Of cotton : Fabrics woven on handlooms (*) See Taric codes in Annex III . 2 . For the purpose of this Regulation : (a ) 'handlooms' means looms which, for the manufacture of fabrics, are moved exclusively by hand or foot; ( b ) 'customs value ' means the value as defined in the relevant Community rules . ( b ) bearing, at the beginning and end of each item , a stamp approved by the said authorities or, in derogation, a seal , approved by the authorities of the country of manufacture, fixed to each piece; (c ) carried direct from the country of manufacture to the European Economic Community . 4 . In this respect, the following shall be considered to have been carried direct: (a ) goods which, in carriage, do not cross the territory of a country not a member of the European Communities . Goods temporarily held in ports of countries which are not members of the European Communities shall not be excluded from the definition of direct carriage provided that they are not transhipped there; ( b ) goods which, in carriage, cross the territory of one or more countries not members of the European 3 . Admission under these quotas shall , however, be granted only for fabrics, pile and chenille : ( a ) accompanied by a certificate of manufacture recognized by the competent authorities of the European Economic Community and conforming to one of the models in Annex I endorsed by one of the recognized authorities of the country of manufacture appearing in Annex II ; 23 . 12 . 93 Official Journal of the European Communities No L 322/39 Communities or are transhipped while covered by a single transport document drawn up in the country of manufacture. 5 . Regulations (EEC) No 2779/78 (') and (EEC) No 289/84 (2 ) shall apply for the purposes of determining the equivalent value in national currencies of amounts expressed in ecus . Article 2 The tariff quotas referred to in Article 1 shall be administered by the Commission, which may take any appropriate administrative measure in order to ensure efficient administration. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota volume. If the quantities requested are greater than the available balance of the quota volume, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed therof by the Commission . Article 4 Each Member State shall guarantee importers of the products in question equal and continuous access to the quotas as long as the balance of the corresponding quota volume allows. Article S Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 January 1993 . Article 3 If an importer presents, in a Member State , a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities, the Member State concerned shall draw, from the quota volume by means of notification to the Commission, a quantity corresponding to these needs. The requests for drawing, with the indication of the date of acceptance of the said declarations, must be communicated to the Commission without delay. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1994. For the Council The President M. WATHELET (!) OJ No L 333, 30. 11 . 1978, p. 5 . ( 2 ) OJ No L 33 , 14 . 2 . 1984, p. 2 . No L 322/40 Official Journal of the European Communities 23 . 12 . 93 ANEXO /  BILAG I  ANHANG /  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE 1  ALLEGATO 1  BIJLAGE /  ANEXO / MODELO DE CERTIFICADO DE FABRICACIÃ N MODEL TIL FREMSTILLINGSCERTIFIKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODELE DE CERTIFICAT DE FABRICATION MODELLO DI CERTIFICATO DI FABBRICAZIONE MODEL VAN CERTIFICAAT VAN VERVAARDIGING MODELO DE CERTIFICADO DE FABRICO class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> Official Journal of the European Communities No L 322/5923 . 12 , 93 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Textile Committee (para los tejidos de seda ) eller ( for stoffer af silke ) oder ( fÃ ¼r Gewebe aus Seide) Ã ® (Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±Ã ¾Ã Ã Ã ¬ Ã Ã Ã ¬Ã Ã ¼Ã ±Ã Ã ±) (for silk fabrics ) (pour les tissus de soie ) o (per i tessuti de seta ) of (voor weefsels van zijde) (para os tecidos de seda ) Central Silk Board India Indien Indien ÃÃ ½Ã ´Ã ¯Ã ± India Inde India India India PakistÃ ¡n Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Pakistan Pakistan Pakistan Pakistan PaquistÃ £o Tailandia Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Thailand ThaÃ ¯lande Tailandia Thailand Tailandia Bangladesh Bangladesh Bangladesch Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Bangladesh Bangladesh Bangladesh Bangladesh Laos Laos Laos Ã Ã ¬Ã ¿Ã  Laos Laos Laos Laos Laos Sri Lanka Sri Lanka Sri Lanka Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± Sri Lanka Sri Lanka Sri Lanka Sri Lanka Sri Lanka Export Promotion Bureau Department of Foreign Trade Export Promotion Bureau Service national de l'artisanat et de l'industrie Department of Commerce No L 322/60 Official Journal of the European Communities 23 . 12 . 93 PaÃ ­s de fabricaciÃ ³n Frcmstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente El Salvador El Salvador El Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador El Salvador El Salvador El Salvador El Salvador Honduras Honduras Honduras Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras Honduras Honduras Honduras Honduras Indonesia Indonesien Indonesien ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± Indonesia IndonÃ ©sie Indonesia IndonesiÃ « IndonÃ ¨sia Guatemala Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± Guatemala Guatemala Guatemala Guatemala Guatemala Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina Argentine Argentina ArgentiniÃ « Argentina Brasil Brasilien Brasilien Ã Ã Ã ±Ã ¶Ã ¹Ã »Ã ¯Ã ± Brazil BrÃ ©sil Brasile BraziliÃ « Brasil DirecciÃ ³n de comercio internacional DirecciÃ ³n general de comercio exterior Ministerio de Comercio y de Cooperativas Ministeriet for handel og kooperativer Ministerium fÃ ¼r Handel und Genossenschaften Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã £Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã ½ Department of Trade and Cooperatives MinistÃ ¨re du commerce et des coopÃ ©ratives Ministero del commercio e delle cooperative Ministerie van Handel en CoÃ ¶peratieven MinistÃ ©rio do ComÃ ©rcio e das Cooperativas DirecciÃ ³n de comercio interior y exterior SecretarÃ ­a de Estado y comercio y negociaciones econÃ ³micas inter ­ nacionales Conselho Nacional de AssociaÃ §Ã µes Comerciais-CONASC SCS-Ed Palacio do Comercio 1 andar 70318-Brasilia DF 23 . 12 , 93 Official Journal of the European Communities No L 322/61 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No Numero d'ordre Numero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie 09.0103 5208 53 00 Ml * 19 5208 59 00 Ml * 19 5209 11 00 M0 5209 12 00 » 10 5209 19 00 * 10 5209 21 00 M0 5209 22 00 * 10 5209 29 00 * 10 5209 31 00 * 10 5209 32 00 M0 5209 39 00 M0 5209 41 00 M0 5209 42 00 M0 5209 43 00 M0 5209 49 10 * 10 5209 49 90 * 10 5209 51 00 * 11 * 19 5209 52 00 Ml * 19 5209 59 00 * 11 * 19 5210 1110 M0 5210 11 90 * 10 5210 12 00 * 10 521019 00 * 10 5210 21 10 * 10 5210 21 90 * 10 5210 22 00 * 10 5210 29 00 * 10 5210 31 10 * 10 5210 31 90 * 10 5210 32 00 * 10 5210 39 00 * 10 5210 41 00 * 10 5210 42 00 * 10 5210 49 00 * 10 5210 5100 * 10 5210 52 00 * 10 5210 59 00 * 10 5211 11 00 * 10 5211 12 00 * 10 5211 19 00 * 10 5211 21 00 * 10 5211 22 00 * 10 5211 29 00 * 10 5211 31 00 * 10 5211 32 00 * 10 5211 39 00 * 10 5211 41 00 * 10 5211 42 00 * 10 5211 43 00 * 10 5211 49 11 * 10 5211 49 19 * 10 5211 49 90 * 10 5211 51 00 * 10 5211 52 00 * 10 5211 59 00 * 10 5212 1110 * 10 5212 11 90 * 10 09.0101 500710 00 * 10 5007 2010 * 10 5007 20 11 * 10 5007 20 19 * 10 5007 20 21 * 10 5007 20 31 * 10 5007 20 39 * 10 5007 20 41 * 10 5007 20 51 * 10 5007 20 59 * 10 5007 20 61 * 10 5007 20 69 * 10 5007 20 71 * 10 5007 90 10 * 10 5007 90 30 * 10 5007 90 50 * 10 5007 90 90 * 10 5803 90 10 * 10 09.0103 5208 11 10 * 10 5208 11 90 * 10 5208 12 11 * 10 5208 12 13 * 10 5208 12 15 * 10 5208 12 19 * 10 5208 12 91 * 10 5208 12 93 * 10 5208 12 95 * 10 5208 12 99 * 10 5208 13 00 * 10 5208 19 00 * 10 5208 21 10 * 10 5208 21 90 * 10 5208 22 11 * 10 5208 22 13 * 10 5208 22 15 * 10 5208 22 19 * 10 5208 22 91 * 10 5208 22 93 * 10 5208 22 95 * 10 5208 22 99 * 10 5208 23 00 * 10 5208 29 00 * 10 5208 31 00 * 10 5208 32 11 * 10 5208 32 13 * 10 5208 32 15 * 10 5208 32 19 * 10 5208 32 91 * 10 5208 32 93 * 10 5208 32 95 * 10 5208 32 99 * 10 5208 33 00 * 10 5208 39 00 * 10 5208 41 00 * 10 5208 42 00 * 10 5208 43 00 * 10 5208 49 00 * 10 5208 51 00 * 11 * 19 5208 52 10 * 11 * 19 5208 52 90 * 11 * 19 No L 322/62 Official Journal of the European Communities 23 . 12 . 93 NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Nutnero d'ordine Volgnummer NÃ ºmero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CÃ  code Code NC Codice NC GN-code CÃ ³digo NC CÃ ³digo Tarie Taric-kode Taric-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Tarie Tarie code Code Tarie Codice Tarie Taric-code CÃ ³digo Tarie 09.0103 5212 12 10 * 10 5212 12 90 * 10 5212 13 10 * 10 5212 13 90 * 10 5212 14 10 * 10 5212 14 90 * 10 5212 15 10 Ml » 19 5212 15 90 Ml » 19 5212 21 10 M0 5212 21 90 M0 5212 22 10 M0 5212 22 90 * 10 5212 23 10 * 10 5212 23 90 M0 5212 24 10 * 10 5212 24 90 * 10 5212 25 10 * 11 * 19 5212 25 90 * 11 * 19 5801 21 00 * 10 5801 22 00 * 10 5801 23 00 * 10 5801 24 00 * 10 5801 25 00 * 10 5801 26 00 * 10 5803 10 00 * 10